DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner acknowledges applicant’s amendments to claims 1, 3-6, and 8-22, and the cancellation of claims 2 and 7 filed January 14, 2022.
Claim Objections
Claims 1, 8-10, 12, 14, 15, 18, and 22 are objected to because of the following informalities:  
In regards to claim 1, line 2, the phrase “a housing” should be changed to “a back plate,” in line 3, the phrase “the housing” should be changed to “the back plate,” in line 9, the phrase “means of” should be removed since it is unnecessary because it is understood from the specification that the detent pawl is brought into the release position by the actuating arrangement and in order to avoid any issues under 35 U.S.C. 112, sixth paragraph, in line 11, the phrase “the housing” should be changed to “the back plate,” in line 13, the phrase “with a component of the motor vehicle door arrangement” should be changed to “by the actuating arrangement” since it is understood from the specification that the crash-induced lifting of the detent pawl to the release position is caused by crash forces on the actuating arrangement and not the component of the motor vehicle door acting on the actuating arrangement, in line 14, the phrase “said component” should be changed to “a component of the motor vehicle door arrangement” in light of the objection to line 13 above, in lines 14 and 15, the phrase “such that the crash element, when in the crash position” should be changed to “such that when the crash element is in the crash position,” in line 16, the phrase “means of” should be removed,” in line 18, the phrase “the housing” should be changed to “the back plate,” and in line 21, the phrase “the motor vehicle lock” should be changed to “the back plate.”
In regards to claim 8, line 2, the phrase “the actuation lever” should be changed to “the actuating lever,” in line 3, the phrase “to the release position” should be changed to “into the release position” so as to coincide with the language used in claim 1, and in line 4, the phrase “in the actuating direction” should be changed to “in the actuating direction, such that the detent pawl cannot be brought into the release position by the actuating arrangement.”
In regards to claim 9, line 3, the phrase “actuating arrangement” should be changed to “the actuating arrangement” and the phrase “a positionally fixed support” should be changed to “a positionally fixed support for the crash element mounting” so as to clearly relate the positionally fixed support to the crash element mounting.
In regards to claim 10, line 2, the phrase “the motor vehicle lock” should be changed to “the back plate.”
In regards to claim 12, line 3, the phrase “of the actuating arrangement is ceased” should be changed to “of the actuating arrangement, such that the detent pawl cannot be brought into the release position of the actuating arrangement, is ceased.”
In regards to claim 14, the claim should read as follows after the preamble: “wherein the crash element mounting is fitted onto the back plate from outside of the back plate, and wherein in the crash position, the crash element protrudes through the back plate into an interior of the back plate.”
In regards to claim 15, line 2, the phrase “a pivotable element” should be changed to “a pivotable element of the actuating arrangement” so as to clearly relate the pivotable element to the actuating arrangement, and in line 3, the phrase “a housing” should be changed to “the back plate” and the phrase “the housing” should be changed to “the back plate.”
In regards to claim 18, line 2, the phrase “a housing” should be changed to “a back plate,” in line 3, the phrase “a detent pawl” should be changed to “the detent pawl” and the phrase “the housing” should be changed to “the back plate,” in line 9, the phrase “means of” should be removed since it is unnecessary because it is understood from the specification that the detent pawl is brought into the release position by the actuating arrangement and in order to avoid any issues under 35 U.S.C. 112, sixth paragraph, in line 10, the phrase “a crash element carried by the housing” should be changed to “a crash element is carried by the base plate,” in line 12, the phrase “with a component of the motor vehicle door arrangement” should be changed to “by the actuating arrangement” since it is understood from the specification that the crash-induced lifting of the detent pawl to the release position is caused by crash forces on the actuating arrangement and not the component of the motor vehicle door acting on the actuating arrangement, in line 13, the phrase “said component” should be changed to “a component of the motor vehicle door arrangement” in light of the objection to line 12 above, in line 14, a comma should be inserted between the words “element” and “when,” and in line 15, the phrase “the housing” should be changed to “the base plate.”
In regards to claim 22, line 2, the phrase “a housing” should be changed to “a back plate,” in line 3, the phrase “a detent pawl” should be changed to “the detent pawl” and the phrase “the housing” should be changed to “the back plate,” in line 9, the phrase “means of” should be removed since it is unnecessary because it is understood from the specification that the detent pawl is brought into the release position by the actuating arrangement and in order to avoid any issues under 35 U.S.C. 112, sixth paragraph, in line 11, the phrase “the housing” should be changed to “the back plate,” in line 13, the phrase “with a component of the motor vehicle door arrangement” should be changed to “by the actuating arrangement” since it is understood from the specification that the crash-induced lifting of the detent pawl to the release position is caused by crash forces on the actuating arrangement and not the component of the motor vehicle door acting on the actuating arrangement, in line 14, the phrase “said component” should be changed to “a component of the motor vehicle door arrangement” in light of the objection to line 13 above, and in line 16, the phrase “the housing” should be changed to “the base plate.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 18, and 22, it is unclear which component of the device applicant considers as the “housing.”  It appears as though applicant is referring to the back plate 26, and since the specification does not refer to this structure as a housing, the claims will be examined as reciting that the “housing” is a back plate.  See claim objections above.
In regards to claim 1, line 21, and claim 10, line 2, the relationship between the “portion” of the motor vehicle lock and the back plate is unclear from the claim language.  It is understood from the specification that the crash element mounting is fitted onto a portion of the back plate, and will be examined as such.  See claim objections above.
In regards to claim 8, the relationship between the blocking of the actuating lever, as recited in claim 8, and the detent being prevented from being brought into the release position, as recited in lines 16 and 17 of claim 1, is unclear from the claim language.  It is understood from the specification that the blocking of the pivoting of the actuating lever occurs such that the detent pawl cannot be brought into the release position by the actuating arrangement, and will be examined as such.  See claim objection above.
In regards to claim 12, the relationship between the blocking of the detent pawl and of the actuating arrangement, as recited in claim 12, and the detent being prevented from being brought into the release position, as recited in lines 16 and 17 of claim 1, is unclear from the claim language.  It is understood from the specification that the blocking of the detent lever and of the actuating arrangement occurs such that the detent pawl cannot be brought into the release position by the actuating arrangement, and will be examined as such.  See claim objection above.
In regards to claims 14 and 15, the relationship between the “housing” recited in claims 14 and 15 and the “housing” or “back plate” in claim 1 is unclear from the claim language. It is understood that the “housing” of claims 14 and 15 is equivalent to the “back plate” of claim 1 (see rejection of claim 1 in Paragraph 6 of the current Office Action), and will be examined as such.  See claim objections above.
In regards to claims 3-6, 9, 11, 13, 16, 17, and 19-21, these claims are rejected under 35 U.S.C. 112(b) because they depend from claims 1 and 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 4, and 8-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakagawa et al. (JP 2001303825).
In regards to claim 1, Nakagawa et al. discloses a motor vehicle lock for a motor vehicle door arrangement (Figures 1 and 4), the motor vehicle lock comprising a back plate 27, a lock latch 33, and a detent pawl 37 assigned to the lock latch, wherein the lock latch and a detent pawl are disposed inside the back plate (disposed within the confines of the back plate, Figure 4), wherein the lock latch is configured to be brought into an open position (position in which the lock latch is disengaged from striker 7, Paragraph 28 of the Computer Generated Translation) and into a closed position (position in which the lock latch is engaged with striker 7, Paragraph 28 of the Computer Generated Translation), wherein the lock latch when in the closed position, is configured to be brought into engagement with a striker 7, wherein the detent pawl is configured to be brought into an engaged position (holding state in Paragraph 28 of the Computer Generated Translation), in which said detent pawl fixes the lock latch in the closed position, and wherein the detent pawl is configured to be lifted into a release position (released state in Paragraph 31 of the Computer Generated Translation), in which said detent pawl releases the lock latch to the open position, wherein the detent pawl is configured to be brought into the release position by an actuating arrangement 11 (Paragraph 31 of the Computer Generated Translation), wherein a crash element 57 (Figure 4) is carried by the back plate of the motor vehicle lock, said crash element, in order to avoid a crash-induced lifting of the detent pawl to the release position by the actuating arrangement, is displaced by a crash-induced deformation of a component 14 of the motor vehicle door arrangement into a crash position (position shown in dashed lines in Figure 4), such when the crash element is in the crash position, the detent pawl cannot be brought into the release position by the actuating arrangement (Paragraphs 40 and 41 of the Computer Generated Translation), wherein a crash element mounting 28 is carried by the back plate of the motor vehicle lock, said crash element mounting being configured as a linear guide in which the crash element is displaceably guided (opening 54 in the crash element mounting provides guidance to at least a portion of the movement of the crash element that is linear and/or the opening is elongated with nearly parallel sides, as stated in Merriam-Webster’s Dictionary definition of the word “linear”), wherein the crash element mounting is fitted onto a portion of the back plate (fitted or attached onto a right side portion of the back plate, Figure 4).
In regards to claim 3, Nakagawa et al. discloses that the crash element has a guide section 57c which is in guiding engagement with the crash element mounting (Figure 4).
In regards to claim 4, Nakagawa et al. discloses that the crash element has an engagement section 57b for engagement with the component of the motor vehicle door arrangement that has undergone the crash-induced deformation (Figure 4).
In regards to claim 8, Nakagawa et al. discloses that the actuating arrangement has a pivotable outer actuating lever 42, an actuating of the actuation lever in an actuating direction brings about the lifting of the detent pawl into the release position (Paragraph 31 of the Computer Generated Translation), and the crash element, when in the crash position, blocks pivoting of the actuating lever in the actuating direction, such that the detent pawl cannot be brought into the release position by the actuating arrangement (Paragraph 41 of the Computer Generated Translation).
In regards to claim 9, Nakagawa et al. discloses that the crash element, during the displacement thereof into the crash position, is displaced between the detent and the actuating arrangement (Figure 4), and a positionally fixed support (corner connecting the crash element mounting to the back plate, see Figure 1 below) for the crash element mounting, such that at least some of a force flux of a blocking force blocking the detent pawl and the actuating arrangement can run via the positionally fixed support and outside the crash element mounting (since the crash element mounting is fixed to the positionally fixed support, the force flux from the blocking force, which is a direct result of the force on portion 57b of the crash element, is capable of running via the support to outside or exterior to the crash element mounting).

    PNG
    media_image1.png
    621
    516
    media_image1.png
    Greyscale


In regards to claim 10, Nakagawa et al. discloses that the positionally fixed support is immovably arranged on the portion of the back plate (Figure 1).
In regards to claim 11, Nakagawa et al. discloses an actuating lever 42 of the actuating arrangement is configured to pivot about an actuating lever axis (axis through shaft center 40, Figure 2), and aPage 3 of 11ResponseApplication Number: 16/270,066Docket No.: 218.0068USD1 geometrical bearing axis (see Figure 4 below, the axis located where the crash element is connected to the crash element mounting and marked with an “X,” with the axis extending into the page) of the crash element mounting is positioned in relation to the actuating lever axis (Figures 2 and 4).

    PNG
    media_image2.png
    789
    589
    media_image2.png
    Greyscale


In regards to claim 12, Nakagawa et al. discloses that the crash element, during a crash-induced displacement into the crash position is destroyed in such a manner (the crash element is plastically deformed, destroyed, or its condition permanently ruined, Paragraph 41 of the Computer Generated Translation) that the blocking of the detent pawl and of the actuating arrangement, such that the detent pawl cannot be brought into the release position by the actuating arrangement, is ceased after crash accelerations have occurred (the crash element is capable of being destroyed by excessive forces on the crash element to the point that after the crash, it is no longer functional).
In regards to claim 13, Nakagawa et al. discloses that the crash element mounting is aligned along a geometrical bearing axis (see Figure 4 above, the axis located where the crash element is connected to the crash element mounting and marked with an “X,” with the axis extending into the page), wherein an engagement section 57c of the crash element has an engagement surface which protrudes perpendicular to the geometrical bearing axis (a top surface of the engagement section is located perpendicular to the geometrical bearing axis during the movement of the crash element from the position shown in solid lines to the crash position shown in dashed lines in Figure 4).
In regards to claim 14, Nakagawa et al. discloses that the crash element mounting is fitted onto the back plate from outside of the back plate (from outside or the right side of the back plate, Figure 4), and wherein in the crash position, the crash element protrudes through the back plate into an interior of the back plate (Figure 4).
In regards to claim 15, Nakagawa et al. discloses that in the crash position, the crash element protrudes into a movement path of a pivotable element 45 of the actuating arrangement with a pivot axis 40 inside of the back plate of the motor vehicle lock (inside or within the confines of the back plate when viewing the device in a direction starting at reference character 8 and looking towards reference character 11 in Figure 1), and wherein the back plate forms the portion of the motor vehicle lock onto which the crash element mounting is fitted (the crash element mounting being formed with or attached to the back plate is considered as being “fitted”).
In regards to claim 16, Nakagawa et al. discloses that the engagement section is designed substantially as a plate (has plate portions intersecting to form the engagement section, Figure 4), wherein the engagement section protrudes laterally over the crash element such that the engagement section extends substantially perpendicular to a geometrical bearing axis of the crash element (axis shown in Figure 4 on Page 10 of the current Office Action).
In regards to claim 17, Nakagawa et al. discloses that the engagement section is aligned substantially concentrically with respect to the geometrical bearing axis (see Figure 4 on Page 10 of the current Office Action, with Merriam-Webster’s Dictionary defining the word “concentric” has “having a common axis or a common center,” with the engagement section being movable about the geometrical bearing axis on a path concentric with the bearing axis).
In regards to claims 18 and 22, Nakagawa et al. discloses a motor vehicle lock for a motor vehicle door arrangement (Figures 1 and 4), the motor vehicle lock comprising a back plate 27, a lock latch 33, and the detent pawl 37 assigned to the lock latch, wherein the lock latch and the detent pawl are disposed inside the back plate (disposed within the confines of the back plate, Figure 4), wherein the lock latch is configured to be brought into an open position (position in which the lock latch is disengaged from striker 7, Paragraph 28 of the Computer Generated Translation) and into a closed position (position in which the lock latch is engaged with striker 7, Paragraph 28 of the Computer Generated Translation), wherein the lock latch when in the closed position, is configured to be brought into engagement with a striker 7, wherein the detent pawl is configured to be brought into an engaged position (holding state in Paragraph 28 of the Computer Generated Translation), in which said detent pawl fixes the lock latch in the closed position, and wherein the detent pawl is configured to be lifted into a release position (released state in Paragraph 31 of the Computer Generated Translation), in which said detent pawl releases the lock latch to the open position, wherein the detent pawl is configured to be brought into the release position by an actuating arrangement 11 (Paragraph 31 of the Computer Generated Translation), wherein a crash element 57 (Figure 4) is carried by the back plate of the motor vehicle lock, said crash element, in order to avoid a crash-induced lifting of the detent pawl to the release position by the actuating arrangement, is displaced by a crash-induced deformation of a component 14 of the motor vehicle door arrangement into a crash position (position shown in dashed lines in Figure 4), such when the crash element is in the crash position, the detent pawl cannot be brought into the release position by the actuating arrangement (Paragraphs 40 and 41 of the Computer Generated Translation), wherein a crash element mounting 28 is carried by the back plate of the motor vehicle lock, said crash element mounting being configured as a linear guide in which the crash element is displaceably guided (opening 54 in the crash element mounting provides guidance to at least a portion of the movement of the crash element that is linear and/or the opening is elongated with nearly parallel sides, as stated in Merriam-Webster’s Dictionary definition of the word “linear”), wherein at least some of a force flux of a blocking force blocking the detent pawl can run through the crash element (the force flux from the blocking force, which is a direct result of the force on portion 57b of the crash element, is capable of running though the crash element since portion 57b is part of the crash element).
In regards to claim 19, Nakagawa et al. discloses that at least some of the force flux of the blocking force blocking the detent pawl can run through the crash element mounting (the force flux from the blocking force, which is a direct result of the force on portion 57b of the crash element, is capable of running through the crash element mounting since the crash element is coupled to the crash element mounting, Figure 4).
In regards to claim 20, Nakagawa et al. discloses that the motor vehicle door arrangement comprises a motor vehicle door 4 and the motor vehicle lock assigned toPage 5 of 11ResponseApplication Number: 16/270,066Docket No.: 218.0068USD1  the motor vehicle door, wherein the motor vehicle door has a door outer skin 14 (outer with respect to the back plate and crash element mounting and outer with respect to the internal space 15 of the door, Figure 4), wherein the door outer skin is the component of the motor vehicle door arrangement that experiences the crash-induced deformation, and wherein the crash element is arranged with an engagement section 57b in the direct vicinity of the door outer skin (Figure 4).
In regards to claim 21, Nakagawa et al. discloses a gap is provided between the crash element and the door outer skin when the crash element is in an initial position (position shown with solid lines in Figure 4).
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claim 5.
In regards to claim 5, Nakagawa et al. (JP 2001303825) fails to disclose that the crash element is prestressed by a spring arrangement.  The crash element of Nakagawa et al. is plastically deformed by the component of the door during a crash, and the inclusion of a spring arrangement to prestress the crash element would require improper hindsight reasoning and would destroying the intended operation of the device.
Response to Arguments
Applicant’s arguments with respect to claims 1, 18, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied to the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new rejections under 35 U.S.C. 102(b) with Nakagawa et al. (JP 2001303825) have been made in light of applicant’s amendments to the claims and the IDS filed by applicant on January 20, 2022.  
In light of applicant’s amendments to the claims, the drawing objection, claim objections, and rejections under 35 U.S.C. 112, second paragraph, set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to the claims, new rejections under 35 U.S.C. 112, second paragraph, and new claim objections are set forth above.
Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, and applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 20, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 9, 2022